DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed on 03/03/2022, with respect to claims 1, 7, and 18 have been fully considered and some of them are persuasive.  Therefore the 35 U.S.C. 103 rejection of  Salazar et al. (US Pub. No. 2019/0192228 A1) in view of Cameron et al. (US Pub. No. 2018/0325610 A1) in view of Duindam et al. (US Pub. No. 2020/0054399 A1) and in further view of Misener (US Pub. No. 2014/0188133 A1) has been withdrawn. 

Applicant has argued under the following heading: i. Salazar does not disclose teach or suggest the elements as recited in Appellants independent claim 1.
Examiner disagrees with the arguments. Salazar clearly discloses in ¶32 using a first indication to register each point using a probe, where the first indication is pressing a button. Based on a combination of references each of the other steps as disclosed by other references are also considered to be “during a first registration mode.”

Applicant has argued under the following heading: ii. Cameron does not cure the deficiencies of the Salazar reference with respect the Appellant’s independent claim 1.
Examiner disagrees with the arguments. Salazar disclosed pressing a button to register multiple points, while he does not clearly disclose that the using the button for a second indication, i.e. releasing the button to indicate that the point registration is complete, this very likely occurs. Therefore to be absolutely clear, another reference of Cameron has been introduced to teach releasing a button on a probe to indicate that the registration of each point is complete. Even if Cameron deals with image guided surgery and not a first registration, his teaching is still applicable to point registration since it occurs within the same field of medical imaging, and it solves the problem of knowing when to store each point location.
	
	Applicant has argued under the following heading: iii. Duindam does not cure the deficiencies of the Salazar and Cameron references with respect the Appellant’s independent claim 1. 
Examiner agrees with the arguments. Duindam uses the probe for a different kind of registration than facial registration and therefore it would seem unlikely that the disclose of a GUI registration complete button by Misener is combinable with the registration of multiple facial points using the probe button of Salazar and Cameron.

Applicant has argued under the following heading: iv. Misener does not cure the deficiencies of the Salazar Cameron and Duindam references with respect the Appellant’s independent claim 1.
Examiner Response: Since arguments iii. were agreed upon, arguments iv. are considered to be moot since it no longer makes sense to combine Misener with any of the previously used references. 6849592.1Applicant: BIOSENSE WEBSTER (ISRAEL) LTD.

Applicant has argued under the following heading: v. Sutrina does not cure the deficiencies of the Salazar, Cameron, Duindam and Misener references with respect the Appellant’s independent claims 7 and 18.
Examiner Response: Since arguments iii. were agreed upon, arguments v. are considered to be moot since it no longer makes sense to combine Sutrina with any of the previously used references. 6849592.1Applicant: BIOSENSE WEBSTER (ISRAEL) LTD.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the disclosed prior of record fails to disclose the claim a whole and in particular it fails to disclose the following limitations:
and indicating, during the first registration mode, with the registration probe by the operator of the registration probe, using a third indication notification that the facial registration of all target locations of the plurality of target locations is complete, wherein the third indication notification is different from the first indication notification and the second indication notification.

Regarding independent claims 7 and 18, these claims are allowed since they are similar to allowed claim 1.

Regarding claims 2-6, 8-17, 19, and 20, these claims are allowed since they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662